 

Exhibit 10.10 

 

Execution Version

 

Executive Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
November 15, 2018 by and between Chris Meaux (“Executive”) and Waitr Holdings
Inc., a corporation organized under the laws of the State of Delaware (the
“Company”).

 

WHEREAS, the Company is party to that certain Agreement and Plan of Merger,
dated as of May 16, 2018 (the “Merger Agreement”), by and among the Company
(f/k/a Landcadia Holdings, Inc.), Landcadia Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company (“Merger Sub”), and Waitr
Incorporated, a Louisiana corporation (“Waitr”), pursuant to which Waitr will
merge with and into Merger Sub (the “Transaction”); and

 

WHEREAS, in connection with the Transaction, the Company desires to employ
Executive on the terms and conditions set forth herein; and

 

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

 

1.          Term. Executive’s employment hereunder shall be effective as of the
date of the closing of the Transaction (the “Effective Date”) and shall continue
until such time as Executive’s employment with the Company terminates pursuant
to Section 5 of this Agreement. Notwithstanding anything to the contrary herein,
if the Merger Agreement terminates for any reason before the Transaction is
consummated, all of the provisions of this Agreement will terminate and there
will be no liability of any kind under this Agreement. The period during which
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term.”

 

2.          Position and Duties.

 

2.1       Position. During the Employment Term, Executive shall serve as the
Chief Executive Officer of the Company, reporting to Board of Directors of the
Company (the “Board”). In such position, Executive shall have such duties,
authority, and responsibilities as shall be determined from time to time by the
Board, which duties, authority, and responsibilities are consistent with
Executive’s position. Executive shall, if requested, also serve as a member of
the Board or as an officer or director of any affiliate of the Company for no
additional compensation.

 

 

 



2.2       Duties. During the Employment Term, Executive shall devote
substantially all of his business time and attention to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
Executive will be permitted to (a) with the prior written consent of the Board
(which consent will not be unreasonably withheld or delayed), act or serve as a
director, trustee, committee member, or principal of any type of business,
civic, or charitable organization as long as such activities are disclosed in
writing to the Board, and (b) purchase or own membership interest or shares in
any publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that Executive is not a controlling person
of, or a member of a group that controls, such company or publicly traded
corporation; provided further that, the activities described in clauses (a) and
(b) do not interfere with the performance of Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof and do not conflict or
compete in any way with the business of the Company or any of its subsidiaries
or affiliates.

 

3.          Place of Performance. The principal place of Executive’s employment
shall be the Company’s principal executive office currently located in
Lafayette, Louisiana; provided that, Executive may be required to travel on
Company business during the Employment Term.

 

4.          Compensation.

 

4.1       Base Salary. During the Employment Term, the Company shall pay
Executive an annual rate of base salary of $450,000 in periodic installments,
less applicable deductions and withholdings, in accordance with the Company’s
customary payroll practices and applicable wage payment laws, but no less
frequently than monthly. Commencing on or before May 1, 2019, Executive’s base
salary shall be reviewed at least annually by the Board and the Board may, but
shall not be required to, increase the base salary during the Employment Term.
However, Executive’s base salary may not be decreased during the Employment Term
other than as part of an across-the-board salary reduction that applies in the
same manner to all senior executives. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as “Base Salary”. The
parties acknowledge and agree that a portion of Executive’s Base Salary shall
constitute consideration for Executive’s compliance with the restrictions and
covenants set forth in Section 8 of this Agreement.

 

4.2       Annual Bonus.

 

(a)      For each complete calendar year during the Employment Term, Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”). As of the
Effective Date, Executive’s annual target bonus opportunity shall be equal to
100% of Base Salary (the “Target Bonus”), based upon the attainment of certain
performance metrics established by the Board or the Compensation Committee of
the Board (the “Compensation Committee”), if such committee is established by
the Board. For the period beginning on the Effective Date and ending on the last
day of the applicable calendar year (and in any other calendar year in which
Executive takes a leave of absence), Executive, in the discretion of the Board,
shall be eligible to receive a prorated Annual Bonus (calculated as the Annual
Bonus that would have been paid for the entire calendar year multiplied by a
fraction the numerator of which is equal to the number of days Executive worked
in the applicable calendar year and the denominator of which is equal to the
total number of days in such year).

 

 2 

 

 

(b)      The Annual Bonus, if any, will be paid within sixty (60) days after the
end of the applicable calendar year.

 

(c)      Except as otherwise provided in Section 5, in order to be eligible to
receive an Annual Bonus, Executive must be employed by the Company on the last
day of the applicable calendar year to which such Annual Bonus relates.

 

4.3       Equity Award. As soon as practicable following the Effective Date,
Executive shall receive 250,000 shares of restricted stock (the “Award”) under
the Waitr Holdings Inc. 2018 Omnibus Incentive Plan (the “Incentive Plan”). The
Award issued to Executive will vest in three (3) equal installments over a
three-year service period following the grant date. The Award shall be in
accordance with the terms and conditions of the Incentive Plan and a written
award agreement. All other terms and conditions applicable to the Award shall be
determined by the Board or the Compensation Committee.

 

4.4       Fringe Benefits and Perquisites. During the Employment Term, Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company and governing benefit plan requirements (including plan
eligibility provisions), and to the extent the Company provides similar benefits
or perquisites (or both) to similarly situated executives of the Company,
including without limitation, (a) a car allowance of $1,500 per month, and (b) a
technology allowance of $600 per month.

 

4.5       Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company shall reimburse
Executive in an amount equal to $800 per month for the monthly premiums due
under the Employee Benefit Plans for himself and his dependents. The Company
reserves the right to amend or terminate any Employee Benefit Plans at any time
in its sole discretion, subject to the terms of such Employee Benefit Plan and
applicable law.

 

4.6       Vacation; Paid Time-Off. Executive shall receive vacation and other
paid time-off in accordance with the Company’s policies for executive officers
as such policies may exist from time to time.

 

4.7       Relocation Expenses. In the event the Company’s headquarters are moved
and Executive agrees to relocate, the Company shall pay, or reimburse Executive
for, all reasonable relocation expenses incurred by Executive relating to his
relocation.

 

4.8       Business Expenses. Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures.

 

 3 

 

 

4.9       Legal Fees Incurred in Negotiating the Agreement. The Company shall
pay or Executive shall be reimbursed for Executive’s reasonable legal fees
incurred in negotiating and drafting this Agreement up to a maximum of $20,000,
provided that any such payment shall be made on or before December 15 of the
calendar year immediately following the Effective Date.

 

4.10     Indemnification.

 

(a)      In the event that Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by Executive or the Company related to any contest or dispute between
Executive and the Company or any of its affiliates with respect to this
Agreement or Executive’s employment hereunder, by reason of the fact that
Executive is or was a director or officer of the Company, or any affiliate of
the Company, or is or was serving at the request of the Company as a director,
officer, member, employee, or agent of another corporation or a partnership,
joint venture, trust, or other enterprise, Executive shall be indemnified and
held harmless by the Company to the maximum extent permitted under applicable
law and the Company’s bylaws from and against any liabilities, costs, claims,
and expenses, including all costs and expenses incurred in defense of any
Proceeding (including attorneys’ fees). Costs and expenses incurred by Executive
in defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount, and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of Executive to repay the amounts so
paid if it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company under this Agreement.

 

(b)      During the Employment Term and for a period of six (6) years
thereafter, the Company or any successor to the Company shall purchase and
maintain, at its own expense, directors’ and officers’ liability insurance
providing coverage to Executive on terms that are no less favorable than the
coverage provided to other directors and similarly situated executives of the
Company.

 

4.11     Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement).

 

5.          Termination of Employment. The Employment Term and Executive’s
employment hereunder may be terminated by either the Company or Executive at any
time and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of Executive’s employment. The thirty
(30) day notice period shall be inclusive of and run concurrently with any
mandatory notice periods provided for under any applicable law. Upon termination
of Executive’s employment during the Employment Term, Executive shall be
entitled to the following compensation and benefits from the Company or any of
its affiliates.

 

 4 

 

 

5.1       For Cause or Without Good Reason.

 

(a)       Executive’s employment hereunder may be terminated by the Company for
Cause or by Executive without Good Reason. If Executive’s employment is
terminated by the Company for Cause or by Executive without Good Reason,
Executive shall be entitled to receive:

 

(i)          any accrued but unpaid Base Salary which shall be paid on the pay
date immediately following the Termination Date (as defined below) in accordance
with the Company’s customary payroll procedures;

 

(ii)         reimbursement for unreimbursed business expenses properly incurred
by Executive, which shall be subject to and paid in accordance with the
Company’s expense reimbursement policy; and

 

(iii)        such employee benefits (including equity compensation), if any, to
which Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts.”

 

(b)      For purposes of this Agreement, “Cause” shall mean:

 

(i)          the conviction of Executive or his plea of nolo contendere for
commission of any crime constituting a felony in the jurisdiction in which
committed; or any crime involving moral turpitude (whether or not a felony); or
any other criminal act involving dishonesty (whether or not a felony);

 

(ii)         Executive’s commission of any act of fraud, theft, embezzlement,
self-dealing, misappropriation or other malfeasance against the business of the
Company or any of the Company’s subsidiaries or affiliates and such conduct
causes damage to the Company or any of the Company’s subsidiaries or affiliates;

 

(iii)        alcohol or illegal or controlled substance abuse by Executive that
has affected the performance of Executive’s duties;

 

 5 

 

 

(iv)        Executive’s gross negligence or willful misconduct in the
performance of, or failure to perform, the obligations of Executive under this
Agreement or the duties of employment or other engagement assigned by the
Company or any of the Company’s subsidiaries or affiliates, in each case which
remains uncured or continues after fifteen (15) business days’ notice by the
Company specifying in reasonable detail the nature of the gross negligence or
willful misconduct; or

 

(v)         Executive’s refusal or failure to carry out a lawful directive of
the Company, its subsidiaries or the Board or their respective designees, which,
in each case, causes material damage to the Company or the Company’s
subsidiaries or affiliates; provided, however, that in the first case of such
refusal or failure, but not thereafter, the Company provided notice to Executive
specifying in reasonable detail the nature of the refusal or failure and such
refusal or failure remains uncured or continues at the expiration of fifteen
(15) business days following such notice.

 

For purposes of this provision, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

 

Termination of Executive’s employment shall not be deemed to be for Cause unless
and until the Company delivers to Executive a copy of a resolution duly adopted
by the affirmative vote of a majority of the Board (after reasonable written
notice is provided to Executive and Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that Executive has engaged
in the conduct described in any of (i)-(v) above. Except for a failure, breach,
or refusal which, by its nature, cannot reasonably be expected to be cured,
Executive shall have ten (10) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give Executive notice of such shorter
period within which to cure as is reasonable under the circumstances, which may
include the termination of Executive’s employment without notice and with
immediate effect. The Company may place Executive on paid leave for up to sixty
(60) days while it is determining whether there is a basis to terminate
Executive’s employment for Cause. Any such action by the Company will not
constitute Good Reason.

 

(c)      For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without
Executive’s written consent:

 

(i)          a failure by the Company to promptly pay compensation when due and
payable to Executive in connection with employment;

 

 6 

 

 

(ii)         a material reduction in Executive’s duties or responsibilities or
Executive’s removal from such duties or responsibilities, if applicable;

 

(iii)        a material reduction by the Company in the kind or level of
employee benefits to which Executive is entitled immediately prior to such
reduction, provided that such employee benefits were previously approved by the
Board, if materially different than the employee benefits to which other
employees of the Company are entitled to, with the result that Executive’s
overall benefits package is significantly reduced, unless such material
reduction constitutes an across-the-board benefits reduction applicable to all
similarly situated employees at the Company; or

 

(iv)        Executive’s required relocation to a facility located fifty (50)
miles or more from Lafayette, Louisiana.

 

Notwithstanding the foregoing, Executive cannot terminate his employment for
Good Reason unless he has provided written notice to the Company of the
existence of the circumstances allegedly providing grounds for termination for
Good Reason within ninety (90) days of the initial existence of such grounds and
the Company has had at least thirty (30) days from the date on which such notice
is provided to cure such circumstances. If Executive does not terminate his
employment for Good Reason within one hundred and eighty (180) days after the
first occurrence of the applicable grounds, then Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

 

5.2       Without Cause or for Good Reason. The Employment Term and Executive’s
employment hereunder may be terminated by Executive for Good Reason or by the
Company without Cause. In the event of such termination, Executive shall be
entitled to receive the following:

 

(a)      The Accrued Amounts;

 

(b)      Any accrued but unpaid Annual Bonus with respect to any completed
calendar year immediately preceding the Termination Date, which shall be paid on
the otherwise applicable payment date except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement;

 

(c)      One and one-half (1.5) times Executive’s Base Salary as in effect
immediately prior to the Termination Date;

 

(d)      A payment equal to the product of (i) the Annual Bonus, if any, that
Executive would have earned for the fiscal year in which the Termination Date
(as determined in accordance with Section 5.6) occurs based on actual
achievement of the applicable performance goals for such year and (ii) a
fraction, the numerator of which is the number of days Executive was employed by
the Company during the year of termination and the denominator of which is the
number of days in such year (the “Pro-Rata Bonus”). This amount shall be paid on
the date that annual bonuses are paid to similarly situated executives, but in
no event later than two and-one-half (2 1/2) months following the end of the
calendar year in which the Termination Date occurs;

 

 7 

 

 

(e)      If Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse Executive for the monthly COBRA premiums paid by
Executive for himself and his dependents (the “COBRA Payments”). Such
reimbursement shall be paid to Executive on the first day of the month
immediately following the month in which Executive timely remits the premium
payment. Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the eighteen-month anniversary of the Termination Date; (ii)
the date Executive is no longer eligible to receive COBRA continuation coverage;
and (iii) the date on which Executive receives substantially similar coverage
from another employer or other source. Notwithstanding the foregoing, if the
Company’s making payments under this Section 5.2(e) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder), the
parties agree to reform this Section 5.2(e) in a manner as is necessary to
comply with the ACA.

 

(f)       The Award will vest in full and the treatment of any other outstanding
equity awards shall be determined in accordance with the terms of the Incentive
Plan and the applicable award agreements.

 

The receipt of these amounts are subject to Executive’s compliance with Section
6, Section 7, Section 8, and Section 9 of this Agreement and his execution of a
release of claims in favor of the Company, its affiliates and their respective
officers and directors in substantially the form attached hereto as Exhibit A
(the “Release”) and such Release becoming effective within thirty (30) days
following the Termination Date (such thirty-day period, the “Release Execution
Period”).

 

5.3       Death or Disability.

 

(a)       Executive’s employment hereunder shall terminate automatically upon
Executive’s death during Employment Term, and the Company may terminate
Executive’s employment on account of Executive’s Disability.

 

(b)      If Executive’s employment is terminated during the Employment Term on
account of Executive’s death or Disability, Executive (or Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following:

 

(i)          the Accrued Amounts; and

 

(ii)         any post-employment benefits due under the terms and conditions of
the Employee Benefit Plans.

 

 8 

 

 

Notwithstanding any other provision contained herein, all payments made in
connection with Executive’s Disability shall be provided in a manner which is
consistent with federal and state law.

 

(c)      For purposes of this Agreement, “Disability” shall mean Executive’s
inability to substantially perform his duties hereunder, even with reasonable
accommodation, due to a medically determinable physical or mental illness or
injury which lasts for, or is reasonably expected to last for, ninety (90)
consecutive days or one hundred twenty (120) days in any 12-month period,
whether or not consecutive. The Board reserves the right, in good faith, to make
the determination of Disability under this Agreement based upon information
supplied by Executive and/or his medical personnel, as well as information from
medical personnel (or others) selected by the Board or the Company’s insurers,
which determination shall be conclusive as of its date absent fraud or manifest
error.

 

5.4       Change in Control Termination.

 

(a)       Notwithstanding any other provision contained herein, if Executive’s
employment hereunder is terminated by Executive for Good Reason or by the
Company without Cause (other than on account of Executive’s death or
Disability), in each case, within twelve (12) months following a Change in
Control, Executive shall be entitled to receive the Accrued Amounts and subject
to Executive’s compliance with Section 6, Section 7, Section 8 and Section 9 of
this Agreement and his execution of a Release which becomes effective within
thirty (30) days following the Termination Date, Executive shall be entitled to
receive the following:

 

(i)          a lump sum payment equal to two (2) times the sum of Executive’s
Base Salary, which shall be paid within thirty (30) days following the
Termination Date; provided that, if the Release Execution Period begins in one
taxable year and ends in another taxable year, payment shall not be made until
the beginning of the second taxable year;

 

(ii)         a lump sum payment equal to Executive’s Target Bonus for the
calendar year in which the Termination Date (as determined in accordance with
Section 5.6) occurs (or if greater, the year in which the Change in Control
occurs), which shall be paid within sixty (60) days following the Termination
Date; provided that, if the Release Execution Period begins in one taxable year
and ends in another taxable year, payment shall not be made until the beginning
of the second taxable year; and

 

(iii)        the Award will vest in full and the treatment of any other
outstanding equity awards shall be determined in accordance with the terms of
the Incentive Plan and the applicable award agreements.

 

 9 

 

 

(b)      If Executive timely and properly elects health plan continuation
coverage under COBRA, the Company shall reimburse Executive for the monthly
COBRA premium paid by Executive for himself and his dependents. Such
reimbursement shall be paid to Executive on the first (1st) of the month
immediately following the month in which Executive timely remits the premium
payment. Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the eighteen-month anniversary of the Termination Date; (ii)
the date Executive is no longer eligible to receive COBRA continuation coverage;
and (iii) the date on which Executive receives substantially similar coverage
from another employer or other source. Notwithstanding the foregoing, if the
Company’s payments under this Section 5.4(b) would violate the nondiscrimination
rules applicable to non-grandfathered, insured group plans under the ACA, or
result in the imposition of penalties under the ACA, the parties agree to reform
this Section 5.4(b) in a manner as is necessary to comply with the ACA.

 

(c)      For purposes of this Agreement, “Change in Control” shall have the
meaning set forth under the Incentive Plan.

 

5.5       Notice of Termination. Any termination of Executive’s employment
hereunder by the Company or by Executive during the Employment Term (other than
termination pursuant to Section 5.3(a) on account of Executive’s death) shall be
communicated by written notice of termination (“Notice of Termination”) to the
other party hereto in accordance with Section 25. The Notice of Termination
shall specify:

 

(a)      the termination provision of this Agreement relied upon;

 

(b)      to the extent applicable, the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated; and

 

(c)      the applicable Termination Date.

 

5.6       Termination Date. Executive’s “Termination Date” shall be:

 

(a)      if Executive’s employment hereunder terminates on account of
Executive’s death, the date of Executive’s death;

 

(b)      if Executive’s employment hereunder is terminated on account of
Executive’s Disability, the date that it is determined that Executive has a
Disability;

 

(c)       if the Company terminates Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to Executive;

 

(d)      if the Company terminates Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than forty-five (45) days following the date on which the Notice of Termination
is delivered; provided that, the Company shall have the option to provide
Executive with a lump sum payment equal to forty-five (45) days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum on Executive’s
Termination Date and for all purposes of this Agreement, Executive’s Termination
Date shall be the date on which such Notice of Termination is delivered; and

 

 10 

 

 

(e)       if Executive terminates his employment hereunder with or without Good
Reason, the date specified in Executive’s Notice of Termination, which shall be
no less than forty-five (45) days following the date on which the Notice of
Termination is delivered; provided that, the Company may waive all or any part
of the forty-five (45) day notice period for no consideration by giving written
notice to Executive and for all purposes of this Agreement, Executive’s
Termination Date shall be the date determined by the Company.

 

  Notwithstanding anything contained herein, the Termination Date shall not
occur until the date on which Executive incurs a “separation from service”
within the meaning of Section 409A (as defined in Section 23 of this Agreement).

 

5.7       Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and except as
provided in Section 5.2(e), any amounts payable pursuant to this Section 5 shall
not be reduced by compensation Executive earns on account of employment with
another employer.

 

5.8       Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive agrees to resign, effective on
the Termination Date, from all positions that Executive holds as an officer or
member of the Board (or a committee thereof) of the Company or any of its
affiliates.

 

5.9       Section 280G.

 

(a)      Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits received or to be received by Executive (including, without limitation,
any payment or benefits received in connection with a Change in Control or
Executive’s termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement, or otherwise) (all such
payments collectively referred to herein as the “280G Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), the Company shall
either (i) reduce (but not below zero) such payments or benefits received or to
be received by Executive so that the aggregate present value of the payments and
benefits received by Executive is $1.00 less than the amount which would
otherwise cause Executive to incur an Excise Tax, or (ii) be paid in full,
whichever results in the greatest net after-tax payment to Executive.

 

 11 

 

 

(b)      All calculations and determinations under this Section 5.9 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and Executive for all purposes. For purposes of making
the calculations and determinations required by this Section 5.9, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and Executive shall furnish the Tax Counsel with such information and
documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.9. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

 

6.          Cooperation. The parties agree that certain matters in which
Executive will be involved during the Employment Term may necessitate
Executive’s cooperation in the future. Accordingly, following the termination of
Executive’s employment for any reason, to the extent reasonably requested by the
Board, Executive shall cooperate with the Company in connection with matters
arising out of Executive’s service to the Company; provided that, the Company
shall make reasonable efforts to minimize disruption of Executive’s other
activities. The Company shall reimburse Executive for reasonable expenses
incurred in connection with such cooperation and, to the extent that Executive
is required to spend substantial time on such matters, the Company shall
compensate Executive at an hourly rate based on Executive’s Base Salary on the
Termination Date.

 

7.          Confidential Information. Executive understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information, as defined below.

 

7.1       Confidential Information Defined.

 

(a)      Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or to and
information that is used, developed or obtained by the Company or any of its
affiliates (collectively, the “Company Group”) in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive during Executive’s employment with the Company concerning: business
affairs, business processes, practices, products, methods, policies, plans,
publications, documents, research, operations, services, fees, pricing
structures, analyses, photographs, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, restaurant partner list of the Company Group or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company Group in confidence.

 

 12 

 

 

Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to Executive in the
first instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to
Executive; provided that, such disclosure is through no direct or indirect fault
of Executive or person(s) acting on Executive’s behalf.

 

(b)      Company Creation and Use of Confidential Information.

 

Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of restaurant delivery services. Executive understands and
acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

 

(c)      Disclosure and Use Restrictions.

 

Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of Executive’s authorized employment duties to the Company or with
the prior consent of the Board acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. Executive shall
promptly provide written notice of any such order to the Board.

 

 13 

 

 

(d)      Notice of Immunity Under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:

 

(i)          Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:

 

(A)         is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

(B)         is made in a complaint or other document filed under seal in a
lawsuit or other proceeding.

 

(ii)         If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the Company’s
trade secrets to Executive’s attorney and use the trade secret information in
the court proceeding if Executive:

 

(A)         files any document containing trade secrets under seal; and

 

(B)         does not disclose trade secrets, except pursuant to court order.

 

Executive understands and acknowledges that his obligations under this Agreement
with regard to any particular Confidential Information shall commence
immediately upon Executive first having access to such Confidential Information
(whether before or after he begins employment by the Company) and shall continue
during and after his employment by the Company until such time as such
Confidential Information has become public knowledge other than as a result of
Executive’s breach of this Agreement or breach by those acting in concert with
Executive or on Executive’s behalf.

 

 14 

 

 

8.          Restrictive Covenants.

 

8.1       Acknowledgement. Executive understands that the nature of Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. Executive
understands and acknowledges that the intellectual services he provides to the
Company are unique, special, or extraordinary. Executive further understands and
acknowledges that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company, and that improper use or disclosure by
Executive is likely to result in unfair or unlawful competitive activity.

 

8.2       Non-Competition. Because of the Company’s legitimate business interest
as described herein and the good and valuable consideration offered to
Executive, during the Employment Term and for the twenty-four (24) month period
beginning on the last day of Executive’s employment with the Company, for any
reason or no reason and whether employment is terminated at the option of
Executive or the Company, Executive agrees and covenants not to engage in
Prohibited Activity within the State of Louisiana (the “Restricted Territory”).

 

For purposes of this Section 8, “Prohibited Activity” is activity in which
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company, including those engaged in the business of food delivery.
Prohibited Activity also includes activity that may require or inevitably
requires disclosure of trade secrets, proprietary information, or Confidential
Information.

 

The Company regards the following as its primary, but not exclusive, competitors
engaged in the business of food delivery: Ubereats, Postmates, GrubHub and
DoorDash.

 

Nothing herein shall prohibit Executive from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such corporation.

 

This Section 8 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive shall promptly provide written notice of any
such order to the Board.

 

8.3       Non-Solicitation of Employees. Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Employment Term and a twenty-four (24) month period beginning on the last day of
Executive’s employment with the Company.

 

 15 

 

 

8.4       Non-Solicitation of Customers. Executive understands and acknowledges
that because of Executive’s experience with and relationship to the Company, he
will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales and services.

 

Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm to the Company.

 

Executive agrees and covenants, during the Employment Term and the twenty-four
(24) month period beginning on the last day of Executive’s employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with the Company’s current customers
located in the State of Louisiana or the State of California for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Company.

 

9.          Non-Disparagement. Executive agrees and covenants that he will not
at any time, directly or indirectly, make, publish or communicate to any person
or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning the Company or its businesses, or any of its
employees, officers, shareholders, members or advisors, or any member of the
Board.

 

This Section 9 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive shall promptly provide written notice of any
such order to the Board.

 

The Company agrees and covenants that it shall cause its officers and directors
to refrain from making any defamatory or disparaging remarks, comments, or
statements concerning Executive to any third parties.

 

10.        Acknowledgement. Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.

 

 16 

 

 

Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company’s rights under Section 7, Section 8, and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 7,
Section 8, and Section 9 of this Agreement or the Company’s enforcement thereof.

 

11.        Remedies. In the event of a breach or threatened breach by Executive
of Section 7, Section 8, or Section 9 of this Agreement, Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

 

12.        Arbitration. Any dispute, controversy, or claim arising out of or
related to this Agreement, except for disputes arising under Section 7, Section
8, or Section 9 of this Agreement (including, without limitation, any claim for
injunctive relief), or its interpretation, application, implementation, breach
or enforcement which the parties hereto are unable to resolve by mutual
agreement, shall be settled by submission by either Executive or the Company of
the controversy, claim or dispute to binding arbitration in Lafayette, Louisiana
(unless the parties hereto agree in writing to a different location), before a
single arbitrator in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association then in effect. In any such arbitration
proceeding the parties hereto agree to provide all discovery deemed necessary by
the arbitrator. The decision and award made by the arbitrator shall be
accompanied by a reasoned opinion, and shall be final, binding and conclusive on
all parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof. The prevailing party in such arbitration
shall be entitled to reimbursement from the non-prevailing party for the
totality of the arbitrator’s, administrative, and reasonable legal fees and
costs. Upon the request of any of the parties hereto, at any time prior to the
beginning of the arbitration hearing the parties may attempt in good faith to
settle the dispute by mediation administered by the American Arbitration
Association.

 

13.        Proprietary Rights.

 

13.1     Work Product. Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials, and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research, or
development of the Company or result from any work performed by Executive for
the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names, and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how, and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

 

 17 

 

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

13.2     Work Made for Hire; Assignment. Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to the Company, for no additional
consideration, Executive’s entire right, title, and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

 

13.3     Further Assurances; Power of Attorney. During and after his employment,
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments, and
other documents and instruments as shall be requested by the Company. Executive
hereby irrevocably grants the Company power of attorney to execute and deliver
any such documents on Executive’s behalf in his name and to do all other
lawfully permitted acts to transfer the Work Product to the Company and further
the transfer, prosecution, issuance, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if Executive does
not promptly cooperate with the Company’s request (without limiting the rights
the Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be affected by Executive’s
subsequent incapacity.

 

 18 

 

 

13.4     No License. Executive understands that this Agreement does not, and
shall not be construed to, grant Executive any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.

 

14.        Security.

 

14.1     Security and Access. Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of Executive’s employment by the Company, whether
termination is voluntary or involuntary. Executive agrees to notify the Company
promptly in the event he learns of any violation of the foregoing by others, or
of any other misappropriation or unauthorized access, use, reproduction, or
reverse engineering of, or tampering with any Facilities and Information
Technology Resources or other Company property or materials by others.

 

14.2     Exit Obligations. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) the Company’s request at any time during
Executive’s employment, Executive shall (i) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives, and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of Executive, whether they were provided to Executive by the Company or any of
its business associates or created by Executive in connection with his
employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in Executive’s
possession or control, including those stored on any non-Company devices,
networks, storage locations, and media in Executive’s possession or control.

 

 19 

 

 

15.        Publicity. Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to Executive. Executive hereby
forever waives and releases the Company and its directors, officers, employees,
and agents from any and all claims, actions, damages, losses, costs, expenses,
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’, and licensees’ exercise of their rights in connection with any
Permitted Uses.

 

16.        Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of the State of
Louisiana without regard to conflicts of law principles and irrespective of
Executive’s work location. Any action or proceeding by either of the parties to
enforce this Agreement shall be brought only in a state or federal court located
in the State of Louisiana, Parish of Lafayette. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

17.        Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

18.        Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Executive and by the Board. No waiver by either of the
parties of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by the other party hereto shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time, nor shall the failure of or delay by either of the
parties in exercising any right, power, or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

19.        Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

 20 

 

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

20.        Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

21.        Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

22.        Tolling. Should Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Executive ceases to be in violation of such obligation.

 

23.        Section 409A.

 

23.1     General Compliance. This Agreement is intended to comply with Section
409A of the Code and the regulations, rules and other guidance promulgated
thereunder (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

 21 

 

 

23.2     Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
his termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Executive is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive’s death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month in which
Executive’s separation from service occurs shall be paid to Executive in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

23.3     Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(a)      the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(b)      any reimbursement of an eligible expense shall be paid to Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(c)      any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

24.        Successors and Assigns. This Agreement is personal to Executive and
shall not be assigned by Executive. Any purported assignment by Executive shall
be null and void from the initial date of the purported assignment. The Company
may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

 

25.        Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

Waitr Holdings Inc.

 

844 Ryan Street, Suite 300

Lake Charles, LA 70601

Attention: Board of Directors

 

 22 

 

 

If to Executive, to his address most recently on file with the Company.

 

26.        Representations of Executive. Executive represents and warrants to
the Company that:

 

(a)      Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement, or
understanding to which he is a party or is otherwise bound; and

 

(b)      Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.

 

27.        Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

28.        Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

29.        Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[signature page follows]

 

 23 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  WAITR HOLDINGS INC.       By: /s/ David Pringle   Name: David Pringle   Title:
Chief Financial Officer

 

EXECUTIVE       /s/ Chris Meaux   Chris Meaux  

 

 

 

 

EXHIBIT A

 

Separation and release AGREEMENT

 

Effective this _____ day of _________________, Chris Meaux, a resident of the
State of Louisiana (“you”) and Waitr Holdings Inc., a Louisiana corporation
doing business in the State of Louisiana (the “Company”) hereby enter into this
Separation and Release Agreement (this “Agreement”). Capitalized terms used in
this Agreement but not otherwise defined herein shall have the meanings given to
them in your Executive Employment Agreement with the Company dated _____________
(the “Employment Agreement”):

 

1. Termination of Employment. The last date of your employment with the Company
is _______________, at which point the Company accepts your resignation. You
will be provided your final base salary paycheck, including all pay for earned,
unused paid days off, on the next regular payday in accordance with the
Employment Agreement.

 

2. Severance Payments. The Company shall make a payment to you of $________ as
Severance under your Employment Agreement. This Severance payment will be paid
to you in accordance with the Employment Agreement.

 

3. Release. You (on behalf of yourself and all of your heirs, assigns, legal
representatives, successors-in-interest, or any person claiming through you)
hereby release and discharge any claim, charge, complaint, demand, dispute, or
liability of any kind that relates to or involves your employment (or
termination) by the Company, any other agreement governing your relationship
with the Company, and/or your separation from the Company, except those claims
that may arise from any breach of this Agreement. This release and discharge
includes claims which you have had or now have against the Company or against
any other business that is related to the Company, including, but not limited to
all of its parent, subsidiary, and affiliated companies (“Related Entities”) or
against any current or former employee, officer, director, agent, shareholder,
attorney, accountant, partner, insurer, advisor, partnership, assign,
successor-in-interest, joint venturer, and/or affiliated person of the Company
or of any of the Related Entities (“Related Persons”). The claims being released
by you include, but are not limited to, any and all claims for pay, benefits,
damages, fees and costs, or any other relief that may be or could have been
asserted in any legal or administrative proceeding under federal law, including,
but not limited to, the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C.A. §§ 621 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C.A. §§ 2000 et seq., 42 U.S.C.A. § 1981, the Americans With
Disabilities Act, as amended, 42 U.S.C.A. App. §§ 12101 et seq., the Family and
Medical Leave Act, 29 U.S.C.A. §§ 2611 et seq., the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C.A. App. §§ 1.001 et seq.; or under
any state or local statute or regulation, Act or law similar to the federal
laws; or any claim for tortious conduct, including, but not limited to,
defamation or slander, infliction of emotional distress, negligence,
interference with contract, or for breach of contract or equitable relief. In
short, you knowingly and voluntarily release any and all claims you have had or
may have against the Company, the Related Entities and the Related Persons.

 

 A-1 

 

 

4. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Louisiana, without regard to conflicts of laws
principles.

 

5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. An electronic (including PDF) or
photocopy of this Agreement shall be as binding as the original, manually
executed document.

 

[Signature page follows]

 

 A-2 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  COMPANY:       WAITR HOLDINGS INC.       By:     Name:     Title:      
EXECUTIVE:         Chris Meaux

  

 

 

 

